Citation Nr: 1536825	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 8, 2008, for the grant of service connection for residuals of chronic inflammatory demyelinating peripheral neuropathy with loss of use of both feet, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 1959, and from November 1966 to January 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicative of the records contained in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for peripheral neuropathy and chronic demyelinating polyneuropathy on June 30, 2005, which was denied in a May 2006 rating decision.  

2.  The Veteran filed a timely notice of disagreement (NOD) with the May 2006 rating decision, and a statement of the case (SOC) was issued in June 2007.  

3.  VA did not mail a copy of the June 2007 SOC to the Veteran's latest address of record; the Veteran did not receive the June 2007 SOC, and therefore, the May 2006 rating decision is not final.  

4.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for residuals of chronic inflammatory demyelinating peripheral neuropathy with loss of use of both feet arose on or prior to June 30, 2005.


CONCLUSION OF LAW

The criteria for an effective date of June 30, 2005, for the grant of service connection for chronic inflammatory demyelinating peripheral neuropathy with loss of use of both feet have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is entitled to an effective date of June 30, 2005, for the grant of service connection for inflammatory demyelinating peripheral neuropathy with loss of use of both feet.  He has asserted that the effective date should be the original date of his claim (June 30, 2005) and that the May 2006 rating decision did not become final because he did not receive a copy of the June 2007 SOC.  As will be discussed further below, the Board agrees that June 30, 2005, is the appropriate effective date.  Because the Board is granting the full benefits requested, a discussion of VA duties to notify and assist would serve no useful purpose.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

In this case, the Veteran filed his initial claim for service connection for peripheral neuropathy/chronic inflammatory demyelinating polyneuropathy on June 30, 2005, which was more than one year after he separated from military service.  In a May 2006 rating decision, the RO denied service connection for idiopathic neuropathy.  The Veteran filed a NOD in November 2006, and a SOC was issued in June 2007.  A timely substantive appeal was not received.

As a general rule, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of a claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 1 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  An appellant may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v.Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the Veteran notified VA of a change of address and absent evidence that any notice sent to the Veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

In this case, the record reflects that the RO mailed the June 2007 SOC to the wrong address and not the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2015) (VA must forward the SOC to the appellant at the latest address of record and a separate copy provided to his or her presentative (if any)).  As such, the presumption of regularity does not apply.  In other words, the Veteran's assertion that he did not receive a copy of the June 2007 SOC is supported by the fact that it was mailed to the wrong address.  Therefore, the May 2006 rating decision pertaining to idiopathic neuropathy is not final and binding on the Veteran.  Rather, the claim remained pending until it was granted in the October 2009 rating decision.  

As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the claim was received on June 30, 2005.  The Veteran and his representative do not allege, and the evidence does not show, that an informal or formal claim for peripheral neuropathy or polyneuropathy was received prior to that date.  

As to the question of when entitlement arose, the evidence clearly indicates that the Veteran had symptoms of peripheral neuropathy and polyneuropathy for many years and was ultimately diagnosed with chronic inflammatory demyelinating polyneuropathy in April 2004.  See June 2008 letter from Dr. W.E. (initials used to protect privacy).  As to when his polyneuropathy resulted in loss of use of both feet, the record is somewhat less clear.  In a March 2001 letter, Dr. A.M. indicated that the Veteran's neuropathy had "produced pain and also limited his ability to walk."  In a January 2002 affidavit, Dr. G.V. noted that the Veteran had "significant loss of feeling in his legs and arms" and was "always in danger of losing his balance and must use a cane for support and when walking [became] too difficult, a wheel chair."  A November 2004 nerve conduction study indicated that all sensory nerves examined except for the right sural sensory showed reduced amplitude or were unobtainable.  

The Veteran has stated that his symptoms became more severe in March 2005 after a period of time without being able to receive an IVIG infusion.  See September 2005 statement.  He went to the emergency room with increased difficulty breathing, chest pains, dizziness, weakness, exhaustion, increased electronic and bone pain, and was back in a wheelchair.  See, id.  After an IVIG infusion, his symptoms improved.  A March 2005 record from Emery Neuroscience Center indicates that he walked with an antalgic gait.  

In a June 2008 letter, Dr. W.E. stated that the Veteran's symptoms continued to progress following his release from active duty in a remitting and relapsing pattern.  Eventually, the Veteran reported a total loss of body function from the waist down as it turned to a feeling of heavy cement upon attempts to climb the stairs.  Dr. W.E. stated that the Veteran was dependent on IVIG treatments and other medications and required the use of cane, wheelchair, or electric scooter to stand or walk for any sustained time or distance.  He also indicated that the Veteran was unable to climb any stairs or an incline without danger of losing the use of his lower extremities.  He stated that medical records and testing confirmed significant damage to the lower peripheral nervous system.  In a May 2009 letter, Dr. W.E. stated that "[b]y the year 2005, the peripheral nerves were so damaged that his lower extremities from the waist down would turn to a feeling numb cement on walking stairs or walking any distance, making it impossible for the [Veteran] to function at all."

Based on the foregoing evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran's neuropathy has resulted in loss of use of both feet since he filed his claim on June 30, 2005.  Accordingly, the Board concludes that June 30, 2005, is the proper effective date for the award of service connection for residuals of chronic demyelinating peripheral neuropathy with loss of use of both feet.  38 U.S.C.A. § 5107(b).  

During the Board hearing, the Veteran raised an alternative theory of entitlement to an earlier effective date by arguing CUE in the May 2006 rating decision.  See Hearing Tr. at 12.  However, because the Board finds that the May 2006 rating decision is not final and that a June 30, 2005 effective date, is appropriate, the full benefits requested have been granted and the issue of CUE is moot.  Furthermore, CUE claims are reserved for final decisions only.  Where the decision has not become final, no CUE claim can be entertained.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding that a CUE claim does not exist, as matter of law, where there is no prior final RO decision).  



ORDER

An effective date of June 30, 2005, for the award of service connection for residuals of chronic demyelinating peripheral neuropathy with loss of use of both feet is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


